Judgment and order of Onondaga County Court in favor of Clark Real Estate Onondaga, Inc., against Parenteau, entered June 21, 1963, unanimously affirmed, with costs to Clark Real Estate Onondaga, Inc., against Parenteau. Judgment and order of Onondaga County Court, entered January 9, 1964, and judgment of the Municipal Court of the City of Syracuse in favor of Parenteau against Beidleman, unanimously reversed on the law and facts and the cross claim dismissed, with costs in all courts to Beidleman against Parenteau. Memorandum: There is no evidence that Beidleman made an intentional fraudulent representation for the purpose of deceiving Parenteau. (Appeal by defendant Parenteau from judgment and order of Onondaga County Court which affirmed a judgment of Municipal Court of Syracuse in favor of plaintiff in an action for commissions; also, appeal by defendant Beidleman from judgment and order of Onondaga County Court which affirmed a judgment of Municipal Court of Syracuse in favor of Parenteau on cross claim against Beidleman.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Veeehio, JJ.